COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-160-CV
 
IN RE DAVID LORENZA
JOYNER                                                RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has
considered relator=s petition for writ of mandamus and is of
the opinion that relief should be denied. 
Accordingly, relator=s petition for
writ of mandamus is denied.




Relator has
requested as an alternative to mandamus relief that this court Aconstrue
this pleading as an appeal and order expansion of the entire trial court record
to be produced/forward[ed] to this court by the district clerk=s
office.@  Relator has not filed a notice of appeal in
this court or in the trial court. 
However, because relator=s request was
received within thirty days after the trial court=s order of
dismissal was signed and indicates his desire to appeal from the trial court=s judgment, this
court construes relator=s request as a bona fide attempt to invoke
the jurisdiction of this court.  The
attempted appeal is assigned to a new cause number 2-07-199-CV.
The court will
permit relator a reasonable time to file in this court a written notice of
appeal that complies with rule 25.1 of the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 25.1, 44.3.  Accordingly, relator has until July 16,
2007 to file a written notice of appeal with this court.  If no notice of appeal is filed, the appeal
may be dismissed.  See Tex. R. App. P. 42.3(c), 43.2(f).
 
PER CURIAM
 
 
PANEL B: 
MCCOY, LIVINGSTON, and WALKER, JJ.
 
DELIVERED: 
June 14, 2007




    [1]See
Tex. R. App. P. 47.4.